Case: 12-16361      Date Filed: 01/27/2014   Page: 1 of 3


                                                            [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                    No. 12-16361
                               _____________________

                     D.C. Docket No. 2:09-cv-00021-MEF-CSC

JUDSON WILSON,

                           Plaintiff - Appellant,

versus

BILLY GENE DOSS,
in his former official and individual capacities,

                            Defendant,

CITY OF MONTGOMERY,
ART BAYLOR,
in his individual and official capacities,
WILLIAM E. HERMAN,
in his individual and official capacities,
JERRY MCQUEEN,
in his individual and official capacities,
TERRY W. REID,
in his individual and official capacities, et al.,

                           Defendants - Appellees.
                Case: 12-16361      Date Filed: 01/27/2014      Page: 2 of 3


                              ________________________

                     Appeal from the United States District Court
                         for the Middle District of Alabama
                           ________________________

                                    (January 27, 2014)

Before WILSON and DUBINA, Circuit Judges, and MIDDLEBROOKS, * District
Judge.

PER CURIAM:

       In December 2006, Appellant Judson Wilson was a student at Capital

Heights Junior High School, where Corporal Billy Gene Doss, an officer with the

City of Montgomery, Alabama, Police Department served as a School Bureau

Officer. That month, Doss sexually abused Wilson in his office at the school.

Doss resigned from the department, confessed to his crimes, and pleaded guilty.

Wilson brought this suit alleging that officers in Doss’s chain of command, the city

risk manager John Carnell, Doss, and the City are liable under federal and state law

for the sexual abuse. The City and its employees moved for summary judgment,

which the district court granted.

       This court reviews the district court’s grant of summary judgment de novo.

Brooks v. Cnty. Comm’n of Jefferson Cnty., 446 F.3d 1160, 1161 (11th Cir. 2006).

In considering the motion for summary judgment, the relevant inquiry is whether

       *
         Honorable Donald M. Middlebrooks, United States District Judge for the Southern
District of Florida, sitting by designation.
                                              2
                 Case: 12-16361   Date Filed: 01/27/2014   Page: 3 of 3


the movant is entitled to judgment as a matter of law, based on the record evidence

and the inferences therefrom. Fed. R. Civ. P. 56(c). The court construes all

evidence and reasonable inferences in the light most favorable to the nonmovant,

here, Wilson. Brooks, 446 F.3d at 1162. Summary judgment is appropriate if the

record evidence, so construed, raises no genuine issue of material fact. Fed. R.

Civ. P. 56(c).

      After reviewing the record, reading the parties’ briefs, and having the benefit

of oral argument, we affirm the district court’s grant of summary judgment in favor

of the City and its employees based upon the well-reasoned memorandum opinion

and order of the district court filed on November 21, 2012.

      AFFIRMED.




                                          3